LATTIMORE, J.
Conviction for burglary; punishment, 2 years in the penitentiary. The record is before us without any bills of excep*1115tion or statement of facts, and, the indictment and charge of the conrt being in conformity with law, the judgment must be affirmed. We find in the record several pages appearing to relate to some proceeding relative to another case than the one here appealed, same pertaining to the setting aside of the suspended sentence heretofore given this defendant, and the sentencing him in a different cause from the one here on trial. Such matters have no business in this record, but their presence has no effect in vitiating the judgment and sentence herein. The judgment finding appellant guilty of burglary, and fixing his punishment at 2 years in the penitentiary, is affirmed.